Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                   Remarks
This Office Action fully acknowledges Applicant’s remarks filed on May 17th, 2022.  Claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 17th, 2022 has been entered.
 






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) individually and as an ordered combination an abstract idea of classifying and ranking data in order to identify characteristics thereof and that amounts to an idea of itself in organizing information through mathematical correlations, and manipulations of information, and further that such steps can be done through mental steps.  This judicial exception is not integrated into a practical application because the data gathering steps required to use the correlation do not add a meaningful limitation to the method of claim 1 and non-transitory CRM of claim 19 as they are insignificant extra-solution activity, further wherein such steps in the method can be accomplished through mental steps in the finding and choosing among pairs, and, with respect to the apparatus of claim 15, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer, and such elements of the “data receiver, rank calculator, pair finder, a least close pair identifier, an instruction generator” remain drawn to processor elements and programming/algorithms. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the method of claim 1 and non-transitory CRM of claim 19 involves mere generation of signals (“generating instructions…”) and does not require an affecting of an element(s) in carrying out an actual, active process.  See also Smartgene, Inc. v Advanced Biological Labs (2014).

Further, and akin to the above, with regard to the apparatus of claim 15, the additional elements amount to well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d) (i.e. items ii. Performing repetitive calculations, exemplified in Flook and Bancorp Services v. Sun Life; iv. Storing and retrieving information in memory, exemplified in Versata Dev. Group, Inc. v. SAP Am., Inc., and OIP Techs.
See also Alice, 134 S. Ct. at 2355 and Intellectual Ventures I, 838 F.3d at 1340 (holding that method, systems, and apparatus claims of a patent “ineligible under 101 for reciting similar data manipulation steps”).
Furthermore, the Office’s 2019 Guidance sets forth that “…abstract ideas can be grouped as, e.g., mathematical concepts, certain methods of organizing human activity, and mental processes.”
The claims are regarded as falling within these abstract ideas as the claims are drawn to mathematical concepts and mental processes, and thus fail step 2A.  Further, as in 2B, the claims do not provide to recite significantly more than the judicial exception itself and do not provide an “inventive concept,” thus providing to fail Step 2B.



Response to Arguments
Applicant's arguments filed May 17th, 2022 have been fully considered but they are not persuasive.
With regards to claims 1-20 rejected under 35 USC 101, Applicant traverses the rejection.
Applicant provides likewise arguments as to those previously provided in the response mailed on February 2nd, 2022 and therein traversed in the Final Rejection mailed on April 15th, 2022.

Herein, Examiner also noted that the amendment to include the word “usable” to precede “…for controlling a machine…” within independent claims 1, 15, and 19 does not provide to obviate the rejection and such recitation of “usable for…” effectively provides the same recitation as previously provided (“…generating instructions for…”) (further, the additional modifier of usable prior to “for” sets forth a broader recitation than previously recited).

Applicant points to Enfish LLC v. Microsoft Corporation decision, and asserts that when interpreted in light of the specification, the claims are not actually directed to an abstract idea.
To this end, Applicant asserts that even if the claims recite a judicial exception, the abstract idea has been integrated into a practical application of that exception.

Examiner asserts that the amended step of in claims 1/19 (and functionality within the instruction generator of claim 15, which is drawn to a computer processor element) to “generating instructions usable for controlling a machine used for mixing…” does not amount to significantly more than the judicial exception and does not integrate the judicial exception into a practical application, wherein such step amounts to mere signal generation, and does not positively require a machine nor particular actuation of elements thereof in carrying out a mixing operation.

	Additionally, Applicant points to pars. [0067-0069] for showing an improvement provided in the specification. 
 Herein, while Examiner understands the particular example provided to the dynamically instructed robot to mix samples according to instructions that are generated dynamically, the particular example is not commensurate with that which is claimed herein (in all of independent claims 1, 15, 19, and as an ordered combination of the dependent claims thereto).  

The present breadth of the claims reads on the problematic abstract idea, as discussed above in the 35 USC 101 section.
While the above-discussed dynamically instructed robot may be one example, the present claims are far broader and not limited to or commensurate with the above-discussed dynamically instructed robot, wherein the claims cover more nebulous possibilities, and remain drawn to an abstract idea. 

Examiner further maintains that the claims both individually and as an ordered combination an abstract idea of classifying and ranking data in order to identify characteristics thereof and that amounts to an idea of itself in organizing information through mathematical correlations and manipulations of information (drawn to mathematical concepts), and further that such steps can be done through mental steps (regarding the method of cl. 1), which is in concert with the type of abstract ideas defined in Step 2A.
Further, and in addition to the prior discussion to the claims individually and as an ordered combination, Examiner notes that the dependents claims were reviewed and found to not include significantly more and providing a practical application to the judicial exception.  The claims, including the dependent claims, and as an ordered combination, do not include more than the judicial exception and provide likewise recitations as discussed above to the mathematical concepts and mental processes, as well as recitations that amount to extra solution activity, characterizations, and general conditional qualifications to the independent claim recitations.
Examiner notes that Applicant has not presented any particular arguments with respect to a particular dependent claim(s) that is(are) purported to include significantly more to the judicial exception.  


The claims remain drawn to mathematical concepts and mental steps that may be carried out by an individual.
In order to properly transform the claims to a particular application and show a lack of preemption, is there a particular algorithm(s) involved in the method/computer processing of independent claims 1, 15, and 19?  This may potentially remove the aspect of the claims remaining to be drawn to mental steps able to be carried out by a user given sufficient complexity.  
However, it will remain that the claims will have to pass for more than mathematical concepts.  To this end, and as previously discussed (and mentioned by Applicant in discussion pars. [0067-0069]), is there particular mechanical implementation (e.g. particular computer-controlled actuation of robot arm(s), dispenser(s), agitator(s), etc…) that provides to yield a dynamically produced new sample?




Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NEIL N TURK/Primary Examiner, Art Unit 1798